Citation Nr: 1032312	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969 
and from January 1991 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In 
that decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating from August 19, 2005.  After the 
Veteran perfected an appeal, a decision review officer increased 
the initial disability rating to 50 percent.  The RO treated this 
as a full grant of the benefit sought on appeal and considered 
later statements and evidence submitted by the Veteran to be an 
increased rating claim.  However, since the grant of a 50 percent 
rating was not the maximum available benefit, and because the 
Veteran did not withdraw his original appeal, the issue before 
the Board is the initial disability rating assigned.  

The Board notes that the RO adjudicated four additional issues in 
an April 2008 statement of the case.  However, the Veteran 
perfected an appeal of the increased rating claim for PTSD only; 
the other issues are not before the Board for adjudication.  

In June 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  


FINDING OF FACT

The competent and probative evidence of record shows that the 
Veteran's PSTD causes occupational impairment, occasional 
nightmares, intrusive thoughts, irritability, depression, and 
fleeting suicidal ideation with no plan or intent.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
service-connected PTSD have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, 
Diagnostic Code 9411 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veteran s 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran  status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in December 2005.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO sent 
similar notice in March 2009.     

In March 2006 and March 2009 letters, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing these letters, the 
RO has satisfied the requirements of Dingess/Hartman.  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because an initial evaluation and effective date has been 
assigned with regard to the issue on appeal, VA's duty to notify 
in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's VA medical center (VAMC) treatment records and provided 
VA examinations in January 2006, October 2007, November 2008 and 
February 2010.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations obtained in 
this case, as a whole, are adequate for rating purposes, as they 
provide thorough assessments of the severity of the Veteran's 
PTSD.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination for the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.  

Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  When 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings, the Board must assign staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (finding that 
there was no basis for drawing a distinction between initial 
ratings and increased-rating claims for the purpose of applying 
staged ratings).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the Veteran's capacity for adjustment 
during periods of remission.  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  38 C.F.R. § 4.126.

The Veteran's service-connected PTSD is presently assigned 50 
percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
PTSD is rated pursuant to the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9440.  
   
A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall level 
of functioning.  The GAF Scale is to be rated with respect only 
to psychological, social, and occupational functioning.  
Diagnostic and Statistical Manual or Mental Disorders, Fourth 
Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with 
the higher numbers representing higher levels of functioning.  

Scores from 61-70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Scores 
from 51-60 reflect some moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g. 
few friends, conflicts with peers or co-workers).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

Evidence pertaining to the severity of the Veteran's PTSD 
includes the reports of four VA examinations, VAMC treatment 
records and lay statements submitted by the Veteran.  Having 
reviewed this evidence, the Board finds that the symptoms 
associated with the Veteran's PTSD do not meet the criteria for 
an increased rating of 70 percent at any time during the appeal 
period.  

During the January 2006 VA examination, the Veteran reported good 
relationships with his son and his wife of over 40 years.  He had 
several hobbies, including woodworking, gardening and going to 
flea markets and estate sales.  At the time of the examination, 
the Veteran had worked at the Minneapolis VAMC as a nurse 
anesthetist since 1988.  He stated the job went well until 
December 2004, when he treated a soldier with a serious head 
injury who returned from Iraq.  This caused an anxiety attack, 
trouble sleeping and intrusive thoughts of Vietnam.  After this 
incident, he was no longer assigned cases involving injured 
Veterans returning from Iraq.  However, he was afraid of having 
to treat such patients while on call and was trying to find a job 
elsewhere.   

Other symptoms the Veteran reported in January 2006 included 
irritability, sadness and nightmares.  The medication Celexa had 
improved his intrusive thoughts.  He denied any history of 
suicide attempts.  The VA examiner diagnosed PTSD with anxiety 
and depressive symptoms, in partial remission, with a GAF score 
of 60.  

At the time of the October 2007 VA examination, the Veteran had 
been on annual and sick leave since September and was waiting for 
retirement at the end of October.  He reported feelings of 
sadness due to the retirement, but treating Veterans returning 
from Iraq had increased his PTSD symptoms.  Nonetheless, the 
Veteran reported a good mood and less sleep problems since he 
stopped working.  He reported continued good relationships with 
his wife, son and a group of close friends.  He admitted "vague, 
fleeting" thoughts of suicide but denied any plan or intent.  
The VA examiner diagnosed chronic, moderate PTSD with depressive 
symptoms and a GAF score of 60.  

The November 2008 VA examiner stated the Veteran's functioning 
had improved since the previous examination in 2007.  He found a 
part time job as a nurse anesthetist.  His mood was generally 
good, with periods of depressed mood lasting one to two days.  He 
again reported "fleeting" thoughts of suicide but denied any 
intent or plan.  He had intrusive thoughts of combat two to three 
times per week, along with sleep difficulties.  The examiner 
diagnosed a history of PTSD, in partial remission, with 
depressive symptoms and a GAF score of 65.  

The February 2010 VA examiner noted intrusive thoughts two to 
four times per week, occasional hypervigilance, sleep problems 
and concentration difficulties.  The Veteran was working one to 
three weeks per month as a nurse anesthetist.  He reported 
suicidal thoughts one year prior.  The examiner diagnosed PTSD in 
partial remission, with a GAF score of 67.  He noted the 
Veteran's prognosis was good and that he was doing well and had a 
good handle on his symptoms.  

In a June 2009 VAMC treatment note, the Veteran's psychiatrist 
described the new employment situation.  The Veteran's part-time 
job is 120 miles away from his home, so he stays in an apartment 
near work during the week.  While he reported enjoying the job 
and his coworkers, his absence has caused some marital 
difficulties.  The psychiatrist noted fleeting suicidal ideation 
but no plan or intent.  In his opinion, the Veteran was at low 
risk for suicide.  His rationale was that the thoughts are 
fleeting with no plan or intent, and the Veteran had no previous 
attempts, does not abuse substances, has good family 
relationships, steady work and good treatment adherence.  

The Board finds that the objective medical evidence and the 
Veteran's statements regarding his symptomatology show a 
disability that is consistent with the currently assigned 50 
percent disability rating.  38 C.F.R. § 4.7.  A rating greater 
than 50 percent is not appropriate for any portion of the appeal 
period because the Veteran does not have occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood or total social and 
occupational impairment as contemplated by a higher rating.  
Although the Veteran clearly has a serious disability which 
impacted his ability as a nurse to treat wounded Veterans at 
work, he is still able to continue working as a nurse 
anesthetist.  Thus, while the Veteran's problems may cause some 
degree of occupational impairment, the fact that he has remained 
employed in his field, without  evidence of discipline or other 
problems associated with his PTSD, suggests that his employment 
has not been significantly or severely affected.  He does not 
meet the level of severe or total occupational impairment.  

The Veteran exhibits few of the other symptoms applicable for a 
70 percent rating.  He does not exhibit illogical, obscure or 
irrelevant speech.  While he does report some panic and 
depression, they are not near-continuous in nature.  He does not 
have impairment in thought processes or communication, 
inappropriate behavior or inappropriate personal hygiene.  While 
he has reported some recent marital difficulties, he is not 
socially isolated, having been married for over 40 years with an 
adult son that he gets along ok with and a group of friends he 
meets regularly.  By nature of his long career as a nurse, the 
Veteran undoubtedly has frequent interaction with patients and 
other staff.      

The Board acknowledges that the Veteran reported a history of 
fleeting suicidal ideation without plans or intent and that such 
manifestation is among the criteria for a 70 percent rating.  
However, the Veteran's treating psychiatrist believes he is at 
low risk for suicide.  The overall level of impairment 
demonstrated by the record is consistent with a 50 percent 
rating.  Consequently, despite the history of suicidal ideation, 
the Board finds that the preponderance of the evidence is against 
granting a higher disability rating.  

The Board notes that the Veteran was assigned GAF scores of 
between 60 and 67 during the appeal period.  These scores reflect 
mild to moderate symptoms and support the conclusion that the 
Veteran functions at a level commensurate with the currently 
assigned 50 percent rating.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

As discussed above, the Veteran's service-connected PTSD has 
caused some occupational impairment, but the currently assigned 
50 percent rating more than adequately addresses the Veteran's 
disability level and symptomatology.  The Veteran's PTSD has not 
rendered impracticable the application of the regular schedular 
standards.  See Id., see also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
The Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   

The Board finds the 50 percent rating to be appropriate for the 
entire appeal period.  Fenderson v. West, 12 Vet. App. 119 
(1999), see also Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  


ORDER

A rating in excess of 50 percent for service-connected PTSD is 
denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


